UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

LAMAR PASSMORE, Civil Action No. 1:19-cV-74

Plaintiff, Barrett, J .

Litkovitz, M.J.

vs.
THE FEDERAL RESERVE REPORT AND
BANKING SYSTEM, RECOMMENDATION

Defendant.

Plaintiff, a resident of Cincinnati, Ohio, filed a pro se complaint captioned “complaint for
money” against defendant The Federal Reserve Banking Systeml in state court on December 26,
2018. (Docs. l, 2). The complaint includes five counts2 and requests $30 trillion as relief

The government removed the action to this Court on January 28, 2019. (Doc. l). The
government subsequently moved to dismiss all claims for lack of subject matter jurisdiction and
failure to state a claim for relief (Doc. 3), and plaintiff filed an opposing memorandum (Doc. 5).
The government alleges that like the state court, this Court lacks subject matter jurisdiction over
plaintiffs complaint because sovereign immunity Was not Waived. (Doc. 3 at 3-5). The
government further contends that the complaint does not state a plausible claim for relief under
Fed. R. Civ. P. lZ(b)(6). (Id. at 5-6). Plaintiff has also filed ten “evidence filings,” two motions
for summary judgrnent, and two motions and declarations for “Change of Judge.” (Docs. 6, 7, 9,
10, ll, 12, 13, 14, 15, 16, 17, 18, 19, 20). The government has filed a response in opposition to

the summary judgment motion. (Doc. 8).

 

1 The government states that there is no entity formally titled “The Federal Reserve Banking System.” The
government states that plaintiff likely attempted to name the Board of Governors of the Federal Reserve System
because his complaint was addressed and mailed to the Board’s offices in Washington, D.C. (Doc. 3 at 1).
2 Plaintift`s complaint includes counts of fraud, negligence, treason, misappropriation, and theft. (Doc. 2).

Dismissal of plaintiffs lawsuit is Warranted under Fed. R. Civ. P. 12(b)(1) for lack of
subject matter jurisdiction Subject matter jurisdiction is lacking in a lawsuit against the United
States, or an agency of the United States, unless the goveniment consents to suit. United States
v. Testan, 424 U.S. 392, 399 (1976); see also CareToLive v. von Eschenbach, 525 F. Supp.2d
938, 950 (S.D. Ohio 2007), aff’a' Sub nom. CareToLi've v. Eschenbach, 290 F. App’x 887 (6th
Cir. 2008) (the United States may not be sued Without its consent, and consent is a prerequisite to
jurisdiction) (citing United Slates v. Mitchell, 463 U.S. 206, 212 (1983); Reed v. Reno, 146 F.3d
392, 398 (6th Cir. 1998)). Absent an express waiver of sovereign immunity, the district court
lacks jurisdiction over a claim against the United States. Ia’. (citing Mitchell, 463 U.S. at 212).
“Jurisdiction over any suit against the [United States] Government requires a clear statement
from the United States Waiving sovereign immunity . . . together With a claim falling within the
terms of the Waivel'.” Ia'. (citing United States v. Wht`te Mountain Apache Tribe, 537 U.S. 465,
472 (2003)). A waiver of sovereign immunity “cannot be implied but must be unequivocally
expressed.” Id. (citing Mitchell, 463 U.S. at 239; Reed, 146 F.3d at 398).

The plaintiff has the burden to identify a Waiver of sovereign immunity in order to
proceed With a claim against the United States. Id. (citing Reetz v. United States, 224 F.3d 794,
795 (6th Cir. 2000)). If the plaintiff cannot identify a waiver, his claim must be dismissed for
lack of jurisdiction Ia'. (citing Reerz, 224 F.3d at 795). See also Wojton v. U.S., 199 F. Supp.2d
722, 726 (S.D. Ohio 2002) (plaintiff has the burden under Fed. R. Civ. P. 8 to set forth the
grounds for the Court’s jurisdiction).

Plaintiff’ s lawsuit against the Federal Reserve Board, a federal agency, is a suit against
the United States. See F_D.I.C. v. Meyer, 510 U.S. 471, 475 (1994) (“Absent a Waiver, sovereign

immunity shields the Federal Govemment and its agencies from suit”). Thus, plaintiff must

identify a waiver of sovereign immunity Plaintiff has not carried his burden to identify a waiver
of sovereign immunity Nor do the allegations of the complaint provide any factual content or
context from which the Court may reasonably infer that defendant waived its sovereign
immunity with respect to the matters at issue in this case. The complaint does not include any
factual allegations to show that defendant violated plaintiffs constitutional or other rights. The
complaint makes only rambling, conclusory, and unsupported assertions related to various
components of the U.S. banking system. For instance, Count One states in part that “[t]he
treasury department is illegal” and “lsrael using money in the U.S. economy is illegal.” (Doc. 2
at 3). As another example, Count Three states in full:

Treason - Section 8 permits Congress to coin money and regulate its value. Section

10 denies states the right to coin or to print their own money. (Hammond, 92). In

Hepburn v. Griswold (1869) the Court ruled paper money unconstitutional. “Only

Congress can print/manufacture money.” Which isn’t the case.
(Id_ at 5). These allegations are not sufficient to show that the government waived its sovereign
immunity from suit with respect to the claims at issue. The complaint should therefore be
dismissed for lack of subject matter jurisdiction

Because the Court has determined that plaintiffs complaint should be dismissed for lack
of jurisdiction, the Court lacks jurisdiction to consider plaintiffs motions for summary judgment,
evidence filings, and motions and declarations for a change of judge Therefore, these motions
should be DENIED as MOOT.

IT IS THEREFORE RECOMMENDED THAT:
1. Defendant’s motion to dismiss the complaint under Fed. R. Civ. P. 12(b)(1) (Doc. 3)
be GRANTED.

2. Piaintiffs motions for summary judgment (Docs. 7, 9) and motions and declarations

for a change of judge (Docs. 15, 17) be DENIED as MOO'I`.

3. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an
appeal of any Court Order adopting this Report and Recommendation would not be

taken in good faith. See McGore v. Wrz'gglesworth, 114 F.3d 601 (6th Cir. 1997).

ana a MHAAZQ@J;
Karen L. Litkovitz

United States Magistrate Judge

UNITED S'I`ATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

LAMAR PASSMORE, Civil Action No. 1:19-cv-74

Plaintiff Barrett, J .

Litkovitz, M.J.

vs
THE FEDERAL RESERVE
BANKING SYSTEM,

Defendant.
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served With a copy of the
recommended disposition, a party may serve and file specific written objections to the proposed
findings and recommendations This period may be extended further by the Court on timely
motion for an extension Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. If the Report and
Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

